SHAW, Judge.
The parties agree that there was a misunderstanding and a misrepresentation to the court regarding the issue of attorney’s fees. Based on this misunderstanding, the award of attorney’s fees is reversed and the cause is remanded for reconsideration of this issue. The order is otherwise affirmed.
Having prevailed on appeal, the insured is entitled to an appellate fee pursuant to section 627.428, Florida Statutes, (1981). Appellee’s petition for attorney’s fees is granted and the cause is remanded to the trial judge for the purpose of establishing and awarding an appropriate fee.
REVERSED in part, AFFIRMED in part, and REMANDED for the purposes set forth above.
SHIVERS and WIGGINTON, JJ., concur.